Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether subdivision 6-a of section 2 of the Tax Law of the State of New York, re-enacted as paragraph (g) of subdivision 12 of section 102 of the Real Property Tax Law of the State of New York, is in violation of or contrary to the provisions of the Constitution of the United States, particularly the Fourteenth Amendment, which provides that no person shall be deprived of his property without due process of law. The Court of Appeals held that it is not. [See 9 N Y 2d 533.]